Citation Nr: 1013278	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for residuals of a right shoulder injury with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2008.  A transcript of the hearing is of 
record.

At his May 2008 Travel Board hearing, the Veteran testified 
that he feels pain radiating down the muscle of his right 
forearm.  Therefore, the Board refers to the RO the issue of 
entitlement to service connection for a right forearm 
condition as secondary to the service-connected right 
shoulder residuals.

This case was remanded by the Board in June 2008 for further 
development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
shoulder is his major extremity.

2.  The Veteran's residuals of a right shoulder injury with 
traumatic arthritis are manifested by forward flexion 
limited to 90 degrees (at worst), internal and external 
rotation is limited to 35 degrees (at worst), and no 
evidence of ankylosis or fibrous union, nonunion, or loss of 
head of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a right shoulder injury with traumatic 
arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.69, 4.71a, Diagnostic Codes (DCs) 5200, 5201, 5202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, 
VA bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence 
is expected to be obtained by VA or provided by the 
appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in July 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional records and written 
statements in support of his claim, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge in May 
2008.  Next, specific VA medical opinions pertinent to the 
issue on appeal were obtained in May 2006 and October 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In its June 2008 remand, the Board instructed the RO to 
afford the Veteran a VA examination to assess the current 
extent and severity of his residuals of a right shoulder 
injury with traumatic arthritis.  The Board finds that there 
has been substantial compliance with this remand order.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veteran challenges the current 30 percent evaluation 
assigned to his residuals of a right shoulder injury with 
traumatic arthritis and maintains that a higher rating is 
warranted.  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 to 5203.  For rating purposes, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand 
shall be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. 
§ 4.69.  Here, as the medical evidence shows that the 
Veteran is right-hand dominant, his right shoulder is his 
major shoulder for rating purposes.


Disability evaluations are determined by comparing a 
Veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the low rating is assigned. See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 
4.3.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze 
the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, the Veteran's residuals of a right shoulder injury 
with traumatic arthritis has been rated as 30 percent 
disabling pursuant to Diagnostic Code 5201, which provides 
the rating criteria for limitation of arm motion.  Under 
this diagnostic code provision, a 30 percent disability 
rating is assigned for limitation of motion of the major arm 
to midway between side and shoulder level (between 45 and 90 
degrees), and the maximum 40 percent disability rating is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.  

In determining whether the Veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2009).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 30 percent for residuals of a 
right shoulder injury with traumatic arthritis.

The Veteran was afforded a VA joints examination in May 
2006, at which time he was diagnosed with a full-thickness 
rotator cuff and lateral tear, chondromalacia, and 
degenerative joint disease.  The Veteran complained of daily 
pain in the shoulder exacerbated by reaching above his and 
head lifting weight.  He also described flare-ups that 
occurred approximately 2 to 3 times per week without 
precipitating cause and resulted in a shooting pain lasting 
3 to 4 minutes.  Upon objective examination, forward flexion 
was limited to 130 degrees, internal rotation was limited to 
80 degrees, external rotation was limited to 50 degrees, and 
abduction was limited to 90 degrees.  The joint was not 
painful upon motion, although joint function was 
additionally limited by 10 degrees due to pain.  There was 
no evidence of ankylosis, edema, effusion, instability, 
weakness, redness, heat, or abnormal movement.  There was 
also no evidence of additional limitation of joint function 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  

The Veteran was afforded a subsequent VA joints examination 
in October 2008, at which time the Veteran was diagnosed 
with moderately-severe-to-severe impingement syndrome with 
residuals of arthroscopic debridement.  The Veteran 
described stiffness and intense pain, but no locking, 
dislocation, recurrent subluxation, or swelling.  He 
reported fatigue which rendered him unable to perform day-
to-day activities with his right hand.  Upon objective 
examination, forward flexion was limited to 90 degrees, 
internal rotation was limited to 35 degrees, external 
rotation was limited to 35 degrees, and abduction was 
limited to 85 degrees, with end-range pain in all 
directions.  There was no additional limitation upon 
repetitive use.  There was no ankylosis, edema, effusion, or 
warmth, although there was moderately-severe guarding of 
movement.  

Private treatment records include a magnetic resonance 
imaging (MRI) scan revealing a large rotator cuff tear, some 
spurring, and some superior subluxation of the humeral head; 
an arthrogram revealing a full thickness rotator cuff tear; 
and local steroid injections.  His most recent private 
treatment records, dated in March 2008, indicate that he 
underwent rotator cuff repair and is now "70 percent 
improved."

Based on this evidence, the Board finds that an evaluation 
in excess of 30 percent is not warranted for the Veteran's 
residuals of a right shoulder injury with traumatic 
arthritis.  Specifically, there is no evidence of ankylosis 
to warrant a higher rating under DC 5200, and no evidence of 
fibrous union, nonunion, or loss of head of the humerus to 
warrant a higher rating under 5202.  Furthermore, the 
Veteran's forward flexion is limited to only 90 degrees (at 
worst) and his internal and external rotation is limited to 
only 35 degrees (at worst), not to 25 degrees from the side 
as required for a higher rating under DC 5201.  There is no 
evidence of adequate additional pain, weakened movement, 
excess fatigability, or incoordination to warrant a higher 
rating under DeLuca.  

The Board has also considered the Veteran's statements that 
his disability is worse than rated.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  
However, arthritis is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant a higher rating for his 
residuals of a right shoulder injury with traumatic 
arthritis.  However, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the Veteran's assessment of the severity of 
his disability.  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular 
evaluation when the issue either is raised by the claimant 
or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, although the Veteran has undergone surgery and 
subsequent physical rehabilitation for his rotator cuff 
repair, there is no evidence of frequent periods of 
hospitalization or marked interference with employment due 
to his residuals of a right shoulder injury with traumatic 
arthritis.  The Veteran has been retired since 1990 and 
testified at his May 2008 Travel Board hearing that he is no 
longer seeking employment. 

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for residuals of a right shoulder injury with traumatic 
arthritis is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


